IN THE
                         TENTH COURT OF APPEALS



                                No. 10-14-00055-CV

     IN RE WEATHERFORD INTERNATIONAL, INC., PRECISION
      ENERGY SERVICES, INC., WEATHERFORD US, L.P., AND
         WEATHERFORD ARTIFICIAL LIFT SYSTEMS, INC.


                               Original Proceeding



                         MEMORANDUM OPINION

      The petition for writ of mandamus is denied.



                                             REX D. DAVIS
                                             Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition denied
Opinion delivered and filed April 24, 2014
[OT06]